PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


YASER ESAM HAMDI,                         
              Petitioner-Appellee,
                and
CHRISTIAN A. PEREGRIM,
                             Plaintiff,
FRANK WILLARD DUNHAM, JR., as
next friend of Yaser Esam Hamdi,
                                          
                         Petitioner,
                                                 No. 02-6827
                 v.
DONALD RUMSFELD, Secretary of
Defense; W. R. PAULETTE,
Commander,
           Respondents-Appellants,
                and
UNITED STATES NAVY,
                           Defendant.
                                          
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                   (CA-02-348-2, CA-02-382-2)

                         Argued: June 4, 2002

                      Decided: June 26, 2002

      Before WILKINSON, Chief Judge, and WILKINS and
                 TRAXLER, Circuit Judges.
2                         HAMDI v. RUMSFELD
Reversed and remanded by published opinion. Chief Judge Wilkinson
wrote the opinion, in which Judge Wilkins and Judge Traxler joined.


                             COUNSEL

ARGUED: Gregory George Garre, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellants. Frank Wil-
lard Dunham, Jr., Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Norfolk, Virginia, for Appellee.
ON PLEADINGS: Paul D. Clement, Deputy Solicitor General, Alice
S. Fisher, Deputy Assistant Attorney General, Paul J. McNulty,
United States Attorney, Lawrence R. Leonard, Managing Assistant
United States Attorney, Norfolk, Virginia, for Appellants. Larry W.
Shelton, Supervisory Assistant Federal Public Defender, Geremy C.
Kamens, Assistant Federal Public Defender, OFFICE OF THE FED-
ERAL PUBLIC DEFENDER, Norfolk, Virginia, for Appellee.


                              OPINION

WILKINSON, Chief Judge:

   The Federal Public Defender for the Eastern District of Virginia
and Christian Peregrim, a private citizen, filed petitions for a writ of
habeas corpus as "next friend" of Yaser Esam Hamdi, a detainee at
the Norfolk Naval Station Brig who was captured as an alleged
enemy combatant during ongoing military operations in Afghanistan.
The district court concluded that the Public Defender properly filed
his case as next friend, and ordered the government to allow him
unmonitored access to Hamdi. Hamdi’s father, however, was ready,
willing, and able to file, and in fact has filed, a petition as Hamdi’s
next friend, and we believe it incumbent upon the Public Defender
and Peregrim to show a significant relationship with Hamdi in order
to proceed. Because neither the Public Defender nor Peregrim has any
significant relationship whatever with Hamdi, each fails to satisfy an
important prerequisite for next friend standing. Accordingly, we
                           HAMDI v. RUMSFELD                             3
reverse the order of the district court and remand these cases with
directions that they be dismissed for want of subject matter jurisdiction.1

                                    I.

   As is now painfully familiar, the al Qaida terrorist network
launched an attack on the United States on September 11, 2001, kill-
ing approximately 3,000 people. The President responded by ordering
United States armed forces to Afghanistan to subdue al Qaida and the
governing Taliban regime that was supporting it. During this ongoing
military operation, thousands of alleged enemy combatants have been
captured by American and allied forces including, as the government
contends, Hamdi.

   Hamdi was initially transferred to Camp X-Ray at the Naval Base
in Guantanamo Bay, Cuba. After it came to light that he was born in
Louisiana and may not have renounced his American citizenship,
Hamdi was brought to the Norfolk Naval Station Brig. The United
States has determined that he should continue to be detained as an
enemy combatant in accordance with the laws and customs of war.

   On May 10, 2002, the Federal Public Defender for the Eastern Dis-
trict of Virginia, Frank Dunham, filed a habeas petition challenging
the government’s detention of Hamdi as an enemy combatant and
naming as petitioners both Hamdi and himself as Hamdi’s next friend.
The petition asked, inter alia, that the district court: (1) "Grant Peti-
tioner Frank W. Dunham, Jr., Next Friend status, as Next Friend of
Yaser Esam Hamdi;" (2) "Order Respondents to permit counsel to
meet and confer with [Hamdi] in private and unmonitored communi-
cations;" (3) "Order Respondents to cease all interrogations of Mr.
Hamdi, direct or indirect, while this litigation is pending;" and (4)
"Order that Petitioner Yaser Esam Hamdi be released from Respon-
dents’ unlawful custody."
  1
    Here we decide the Public Defender’s and Peregrim’s cases only.
(No. 02-6827). A separate habeas petition that Hamdi’s father filed as
next friend after oral argument before this court remains pending. (No.
02-6895). The court regards the filing by Hamdi’s father as a valid next
friend petition and has ordered that appeal to be briefed and argued by
the parties on the merits.
4                         HAMDI v. RUMSFELD
   In seeking to be appointed as Hamdi’s next friend, the Public
Defender conceded that he had had no prior relationship or communi-
cation with the detainee. And there was someone with a close preex-
isting relationship with Hamdi who was, in fact, known to the Public
Defender. The Defender had been in contact with Hamdi’s father,
Esam Fouad Hamdi, but the father had not sought to be appointed as
next friend for his son as of the time the Public Defender filed his
petition.

   Subsequently, one Christian Peregrim, a private citizen from New
Jersey, filed another habeas petition on Hamdi’s behalf, naming the
United States Navy as the respondent. The district court ordered Pere-
grim to explain "by written affidavit under oath . . . how and why he
may be authorized to bring a petition for a writ of habeas corpus on
behalf of [Hamdi]." The court further ordered Peregrim to "identify
his relationship" to Hamdi and "set forth his financial stature." By let-
ter filed June 7, Peregrim responded that "I have no prior existing
relationship with [Hamdi] and have filed the above petition out of
concern only for the unlawful nature of his incarceration."

   On May 29, the district court held a hearing and consolidated the
Public Defender’s habeas petition with Peregrim’s petition. Quoting
Storti v. Massachusetts, 183 U.S. 138, 143 (1901), the district court
concluded that this case was "properly filed by Frank Dunham as next
friend" because "technical issues regarding who is best situated to be
next friend will not be allowed to interfere with having the ‘mind of
the public be put at rest’ by a swift resolution of the substance of this
petition." The court stated that to the extent "that there may be any
problem concerning the fact that the petition is filed, I’m ordering it
filed in the interest of justice."

   After directing the government to respond to the Public Defender’s
petition by June 13, the district court ordered that "Hamdi must be
allowed to meet with his attorney because of fundamental justice pro-
vided under the Constitution of the United States." Further, the court
ordered that this meeting was to be "private between Hamdi, the attor-
ney, and the interpreter, without military personnel present, and with-
out any listening or recording devices of any kind being employed in
any way." Finally, the court mandated that "72 hours from now," the
Public Defender "will interview Mr. Hamdi, if he desires to be inter-
                            HAMDI v. RUMSFELD                               5
viewed after you explain who you are." The court thus ordered that
the meeting be allowed "as of 1:00 p.m. on Saturday, June 1, 2002,"
twelve days before the government’s answer was due.

   On Friday, May 31, the United States filed a motion for stay pend-
ing appeal of the district court’s unmonitored-access order. We
granted a stay of the district court’s order, and heard oral argument
the following Tuesday. At oral argument, the parties joined issue on
the question of next friend standing, to which we now turn.2

                                     II.

   Article III, Section 2 of the Constitution limits the power of federal
courts to actual cases and controversies. Though "several doctrines
. . . have grown up to elaborate that requirement," the one "that
requires a litigant to have ‘standing’ to invoke the power of a federal
court is perhaps the most important." Allen v. Wright, 468 U.S. 737,
750 (1984). In order to have standing to sue in federal court, a plain-
tiff must show that he has suffered an injury in fact that is fairly trace-
able to the challenged action of the defendant, and that is likely to be
redressed by a favorable decision. Whitmore v. Arkansas, 495 U.S.
149, 155 (1990); see also Friends of the Earth, Inc. v. Laidlaw Envtl.
  2
   As an initial matter, the Public Defender argues that the district
court’s order is not immediately appealable. He claims that it does not
constitute preliminary injunctive relief because "[a]ccess to Petitioner
Hamdi, in itself, neither relates to the legality of his detention nor affects
the relative positions of the parties in this case." He also asserts without
explanation that the government’s notice of appeal "cannot be construed
as a request for a Writ of Mandamus."
  We are not persuaded. The district court’s order is properly understood
as having granted preliminary injunctive relief because the government
was enjoined from denying the Public Defender access to Hamdi. Indeed,
part of the relief the Public Defender’s petition seeks is for the district
court to "[o]rder Respondents to permit counsel to meet and confer with
[Hamdi] in private and unmonitored communications." Alternatively, the
government’s notice of appeal may in fact be viewed as a petition for a
writ of mandamus. See, e.g., In re Lowe, 102 F.3d 731, 733 (4th Cir.
1996) (holding that "mandamus is a proper remedy if we find that the
district court acted beyond its jurisdiction").
6                         HAMDI v. RUMSFELD
Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); Friends for Ferrell
Parkway, LLC v. Stasko, 282 F.3d 315, 320 (4th Cir. 2002).

   Standing doctrine "serves to identify those disputes which are
appropriately resolved through the judicial process." Whitmore, 495
U.S. at 155. Its basic purpose "is to ensure that the plaintiff has a suf-
ficient personal stake in the outcome of a dispute to render judicial
resolution of it appropriate in a society that takes seriously both ‘the
idea of separation of powers’ and, more fundamentally, the system of
democratic self government that such separation serves." Friends for
Ferrell Parkway, 282 F.3d at 319 (quoting Allen, 468 U.S. at 750).

   Nevertheless, a person who does not satisfy Article III’s standing
requirements may still proceed in federal court if he meets the criteria
to serve as next friend of someone who does. In Whitmore, the
Supreme Court noted that next friend standing "has long been an
accepted basis for jurisdiction in certain circumstances," and has most
often been invoked "on behalf of detained prisoners who are unable,
usually because of mental incompetence or inaccessibility, to seek
relief themselves." 495 U.S. at 162. The Court clarified that "[a] ‘next
friend’ does not himself become a party to the habeas corpus action
in which he participates, but simply pursues the cause on behalf of the
detained person, who remains the real party in interest." Id. at 163.
The doctrine finds statutory expression in 28 U.S.C. § 2242, which
states that a habeas petition may be brought "by the person for whose
relief it is intended or by someone acting in his behalf."

  Significantly, the Whitmore Court stressed that the availability of
next friend standing as an avenue into federal court is strictly limited:

     Most important for present purposes, "next friend" standing
     is by no means granted automatically to whomever seeks to
     pursue an action on behalf of another. Decisions applying
     the habeas corpus statute have adhered to at least two firmly
     rooted prerequisites for "next friend" standing. First, a "next
     friend" must provide an adequate explanation — such as
     inaccessibility, mental incompetence, or other disability —
     why the real party in interest cannot appear on his own
     behalf to prosecute the action. Second, the "next friend"
     must be truly dedicated to the best interests of the person on
                           HAMDI v. RUMSFELD                             7
     whose behalf he seeks to litigate, and it has been further
     suggested that a "next friend" must have some significant
     relationship with the real party in interest. The burden is on
     the "next friend" clearly to establish the propriety of his sta-
     tus and thereby justify the jurisdiction of the court.

495 U.S. at 163-64 (internal citations omitted). In explaining the
rationale for constraining who may serve as next friend, the Court
stated that "[t]hese limitations on the ‘next friend’ doctrine are driven
by the recognition that it was not intended that the writ of habeas cor-
pus should be availed of, as matter of course, by intruders or unin-
vited meddlers, styling themselves next friends." Id. at 164 (internal
quotation omitted). "Indeed," the Court added, "if there were no
restriction on ‘next friend’ standing in federal courts, the litigant
asserting only a generalized interest in constitutional governance
could circumvent the jurisdictional limits of Art. III simply by assum-
ing the mantle of ‘next friend.’" Id.

                                   III.

   Because it is undisputed here that Hamdi meets the first prong of
Whitmore as a result of his inaccessibility, we must decide whether
the balance of the Whitmore test requires a significant relationship
between the would-be next friend and the real party in interest. The
government argues that Whitmore requires a significant relationship,
and that the Public Defender and Peregrim lack such a relationship.
For example, the government stresses that "the Public Defender has
not asserted that he has any relationship whatever with the detainee.
He has utterly failed to allege, let alone ‘clearly . . . establish’ (Whit-
more, 495 U.S. at 164), any meaningful relationship between himself
and the detainee." Quoting Sanchez-Velasco v. Secretary of Depart-
ment of Corrections, 287 F.3d 1015, 1026 (11th Cir. 2002), the Public
Defender responds that "[t]he requirement that the putative ‘next
friend’ have some significant relationship with the real party in inter-
est is not necessarily an independent requirement, but instead ‘may be
one means by which the would-be next friend can show true dedica-
tion to the best interests of the person on whose behalf he seeks to liti-
gate.’"
8                         HAMDI v. RUMSFELD
   The Public Defender does not contest the government’s contention
that he had no relationship whatever with the detainee — let alone
"some significant relationship" — before seeking to insert himself in
the public controversy over Hamdi’s detention. In addition, Peregrim
has conceded that he too had no relationship at all with the detainee.
Accordingly, our answer to the significant-relationship question is
dispositive of our inquiry in these cases. And having considered the
relevant case law and the arguments of counsel, we conclude that the
significant-relationship inquiry is in fact an important requirement for
next friend standing. We need not decide just how significant the rela-
tionship between the would-be next friend and the real party in inter-
est must be in order to satisfy the requirements for next friend
standing. It suffices here to conclude that no preexisting relationship
whatever is insufficient.3

                                   A.

   To begin with, this conclusion is truest to the language of Whit-
more itself. The first prong of the next friend standing inquiry dis-
posed of that case because the purported next friend had failed to
show that the prisoner was unable to proceed on his own behalf. 495
U.S. at 165-66. Nevertheless, the Court thought it important to begin
by stating that there are "at least two firmly rooted prerequisites for
‘next friend’ standing," id. at 163 (emphasis added), thereby suggest-
ing that there may be more. And after specifying the first two require-
ments, the Court went out of its way to observe that "it has been
further suggested that a ‘next friend’ must have some significant rela-
tionship with the real party in interest." Id. at 163-64 (citing Davis v.
Austin, 492 F. Supp. 273, 275-76 (N.D. Ga. 1980) (denying minister
and first cousin of prisoner next friend standing)).

   Whitmore is thus most faithfully understood as requiring a would-
be next friend to have a significant relationship with the real party in
interest. This is certainly the view taken by a number of our sister cir-
cuits. For example, the Ninth Circuit has held that a would-be next
friend must have some significant relationship with the real party in
    3
    In holding a significant relationship to be a requirement for next
friend standing, we reserve the case of someone who possesses no signif-
icant relationships at all.
                          HAMDI v. RUMSFELD                             9
interest. See Massie ex rel. Kroll v. Woodford, 244 F.3d 1192, 1194
(9th Cir. 2001) (reading Whitmore as requiring that "the next friend
ha[ve] some significant relationship with, and [be] truly dedicated to
the best interests of, the petitioner"); id. at 1199 n.3; see also, e.g.,
T.W. v. Brophy, 124 F.3d 893, 897 (7th Cir. 1997) ("[i]t follows, as
the Court suggested in the Whitmore case, that not just anyone who
expresses an interest in the subject matter of a suit is eligible to be
the plaintiff’s next friend — that he ‘must have some significant rela-
tionship with the real party in interest’"); Amerson v. Iowa, 59 F.3d
92, 93 n.3 (8th Cir. 1995) (under Whitmore, the "next friend has [the]
burden to establish . . . that she has some significant relationship with
[the] real party in interest"); Zettlemoyer v. Horn, 53 F.3d 24, 27 n.4
(3d Cir. 1995) (observing that "[t]he Whitmore Court also . . . sug-
gested that the party ‘must have some significant relationship with the
real party in interest’"). And although the Eleventh Circuit opinion
upon which the Public Defender relies expressed some question as to
whether a significant relationship is an independent requirement, even
the Eleventh Circuit did not dismiss its importance in next friend
standing inquiries. See Sanchez-Velasco, 287 F.3d at 1026-27 (dis-
cussing cases).

                                   B.

   Requiring a would-be next friend to have some significant, preex-
isting relationship with the real party in interest also best respects the
rationale of the Whitmore decision. If we were to grant a supposed
next friend access to federal court in the absence of such a relation-
ship, we would be opening the floodgates of federal litigation to the
very "intruders or uninvited meddlers, styling themselves next
friends," Whitmore, 495 U.S. at 164, about whom the Supreme Court
expressed great concern. See, e.g., Brophy, 124 F.3d at 896 (noting
that without restricting the right to sue to persons with "concrete
stakes" in the litigation, "the federal courts [would] be flooded by
‘cause’ suits (really flooded)").

   We do not doubt the sincerity of the Public Defender, and we do
not question whether he is "truly dedicated to the best interests of the
person on whose behalf he seeks to litigate." Id. at 163-64. But absent
a requirement of some significant relationship with the detainee, there
is no principled way to distinguish a Public Defender from someone
10                        HAMDI v. RUMSFELD
who seeks simply to gain attention by injecting himself into a high-
profile case, and who could substantiate alleged dedication to the best
interests of the real party in interest by attempting to contact him and
his family. Indeed, the Public Defender cannot be treated differently
from all other citizens in this regard because some judicial districts do
not even have a Public Defender. Moreover, the Public Defender has
conceded that even he may end up being just the sort of uninvited
presence that troubled the Whitmore Court. In proceedings before the
district court, he stated: "And guess what? It’s quite possible that this
man could tell me, look, you’re a Christian infidel, I don’t want to
talk to you, I don’t know why you filed this petition for me, I’m not
interested."

   The requirement of a significant relationship is thus connected to
a value of great constitutional moment. Allowing the Public Defender
to serve as Hamdi’s next friend in the absence of any prior relation-
ship with Hamdi himself would run afoul of the Court’s warning in
Whitmore that "if there were no restriction on ‘next friend’ standing
in federal courts, the litigant asserting only a generalized interest in
constitutional governance could circumvent the jurisdictional limits of
Art. III simply by assuming the mantle of ‘next friend.’" 495 U.S. at
164.

   That Article requires that a plaintiff have "such a personal stake in
the outcome of the controversy as to assure that concrete adverseness
which sharpens the presentation of issues upon which the court so
largely depends for illumination of difficult constitutional questions."
Baker v. Carr, 369 U.S. 186, 204 (1962). The significant-relationship
requirement goes a long way towards ensuring the existence of "such
a personal stake" in next friend standing cases as well. One who has
some significant relationship with the real party in interest is much
more likely to experience the real party’s injury in fact in a personal
way. One with no significant relationship, by contrast, is much more
likely to be utilizing the real party’s injury as an occasion for entry
into policy-laden proceedings of all sorts.

   We are no more persuaded than was the Whitmore Court by the
argument that next friend standing requirements are unnecessary
because the real party in interest, in this case Hamdi, meets the Article
III requirements on his own. If this suggestion were true, it would
                          HAMDI v. RUMSFELD                            11
necessitate abandoning any restraints on next friend standing entirely.
There must be a middle ground between allowing no one to serve as
a next friend, and allowing anyone to serve. Next friend standing doc-
trine provides a limited avenue into federal court for someone who
does not meet Article III’s standing requirements. To say that putative
next friends may be anyone in the universe of interested persons
would encourage those with strong views to seek in federal court
what they could not otherwise obtain — namely, the vindication of
objectives better suited to political than judicial resolution.

   We do not suggest that the habeas petition filed by the Public
Defender challenging the government’s detention of Hamdi as an
enemy combatant was motivated by such concerns. Rather, the point
is that there exists a significant danger that such a purpose will be par-
amount in next friend filings untethered from any requirement that a
prior relationship with the real party in interest exist. Indeed, Pere-
grim’s case provides a tangible illustration of the risks. In his letter
filed June 7, he stated:

     I have no prior existing relationship with petitioner
     YASSER ESAM HAMDI and have filed the above petition
     out of concern only for the unlawful nature of his incarcera-
     tion. As a citizen born in the United States, it is my respon-
     sibility as much as any of my fellow citizens to uphold the
     law not only as it is written but as it was intended by the
     fathers of the Constitution.

However well-intentioned Peregrim’s actions may be, his rationale
for filing a habeas petition on Hamdi’s behalf is not consonant with
Article III. The Supreme Court emphasized in Schlesinger v. Reserv-
ists Comm. to Stop the War, 418 U.S. 208 (1974), that the "general-
ized interest of all citizens in constitutional governance" does not
confer Article III standing. Id. at 217. While both the Public Defender
and Peregrim may protest the government’s decision to detain Hamdi
as an enemy combatant, there are limits to which the conduct of war
may be reduced to the medium of litigation, limits set in this case by
the jurisdictional constraints under which we work.

  We do not have here the situation of someone who has no signifi-
cant relationships. If we did, this might be a different case. But the
12                         HAMDI v. RUMSFELD
absence of a connection to Hamdi on which the Public Defender and
Peregrim attempted to proceed stands in stark contrast to the close
familial connection that was right around the corner. The Public
Defender was apparently in contact with Hamdi’s father at the time
he filed suit. Not until after oral argument in this court, however, did
the father file a separate habeas action styling himself, and not the
Defender, as next friend.4 A next friend with close familial ties brings
an action far closer to the rubric of a traditional lawsuit than the pros-
pect of attorneys and private citizens venturing into federal court from
across the street. We are not saying that an attorney can never possess
next friend standing, or that only the closest relative can serve as next
friend. We simply note the contrast here between the Public Defender
and Peregrim’s suits on the one hand, and the action of the detainee’s
father on the other.

   When viewed in light of the values served by Article III, there is
all the difference in the world between a next friend who represents
the interests of someone with whom he has a significant relationship
and a next friend who files suit on behalf of a total stranger. Allowing
the former to proceed as next friend promotes the values of the law
of Article III standing; allowing the latter to do so is in irreconcilable
conflict with basic constitutional doctrine.

                                   IV.

   The question of next friend standing is not merely "technical," as
the district court surmised. Rather, it is jurisdictional and thus funda-
mental. The Court in Whitmore rejected the idea of employing "no-
tions of what might be good public policy to expand our jurisdiction
in an appealing case." 495 U.S. at 161. Because neither the Public
  4
   The government has not agreed to dismiss its appeal in view of the
father’s petition, and, indeed, neither party has filed a suggestion of
mootness. Because the father’s case is still pending, judicial relief here
has not been rendered unnecessary. See, e.g., Charles Alan Wright,
Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure
§ 3533 (2d ed. 1984). Further, we note the critical difference between the
Public Defender’s directing this litigation as next friend in the appeal at
bar, and his serving as counsel at the direction of the next friend in the
father’s case.
                          HAMDI v. RUMSFELD                           13
Defender nor Peregrim has any prior relationship whatever with
Hamdi, each fails to satisfy an important jurisdictional prerequisite for
next friend standing. And because "[a] federal court is powerless to
create its own jurisdiction," Whitmore, 495 U.S. at 155-56, it follows
that neither this court nor the court below possesses any authority to
entertain the habeas petitions they have filed on behalf of the
detainee. Jurisdictional limitations have their roots in the respect
courts owe the other branches of our government. The structural
restraints of separation of powers are important and serve in their own
fashion to safeguard the sacred charter of our rights.

   For the foregoing reasons, the access order of the district court is
reversed, and the cases filed by the Public Defender and Peregrim are
remanded with directions that they be dismissed for want of subject
matter jurisdiction.

                                       REVERSED AND REMANDED